DETAILED ACTION
 	Claims 1-7, 10-16, 19 and 21-25 are allowed. This is in response to the decision from the Patent Board and Trial issued on February 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Katie Koebrich on April 25, 2022.

Claim Amendment
1.	(Previously Presented) A method comprising:
communicating first requests to network accessible servers associated with a set of one or 
more domains; 
identifying a plurality of software components indicated in responses from the network 
accessible servers; 
obtaining vulnerability information for the plurality of software components; 
determining an aggregate vulnerability for each network accessible server based on at
least one of a ratio of software components of the network accessible server indicated as vulnerable by the vulnerability information to total software components used by the network accessible server and a frequency of use of those of the plurality of software components of the network accessible server indicated as vulnerable by the vulnerability information; and
indicating vulnerability of the network accessible servers based on the aggregate 
vulnerabilities.

2.	(Original) The method of claim 1, further comprising identifying the network accessible servers associated with the set of domains. 

3. 		(Original) The method of claim 2, wherein identifying the network accessible servers comprises communicating second requests to network addresses associated with the set of one or more domains to identify the network accessible servers. 

4. 	(Original) The method of claim 1, wherein communicating the first requests comprises communicating to each of the network accessible servers multiple requests, each of which corresponds to a different user agent.
5.		(Original) The method of claim 1, wherein the network accessible servers comprise web servers. 

6.		(Original) The method of claim 1, wherein identifying the plurality of software components comprises determining identifiers and versions of the plurality of software components.  

7.	(Original) The method of claim 6, wherein obtaining the vulnerability information for the plurality of software components comprises querying a set of one or more databases with the identifiers and versions of the plurality of software components.

8.	(Cancelled)

9.	(Cancelled)

10.		(Previously Presented) The method of claim 1, wherein determining frequency of use of those of the software components of the network accessible server indicated as vulnerable comprises determining frequency of use across the network accessible servers. 

11.		(Previously Presented) The method of claim 1, wherein the first requests comprise hypertext transfer protocol requests. 

12.	(Previously Presented) A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising:
communicating first requests to network accessible servers associated with a set of one or 
more domains; 
identifying a plurality of software components indicated in responses from the network 
accessible servers; 
obtaining vulnerability information for the plurality of software components; 
determining an aggregate vulnerability for each network accessible server based on at 
least one of a ratio of software components of the network accessible server indicated as vulnerable by the vulnerability information to total software components of the network accessible server and frequency of use of those of the plurality of software components of the network accessible server indicated as vulnerable by the vulnerability information; and
indicating vulnerability of the network accessible servers based on the aggregate 
vulnerabilities.

13.		(Original) The non-transitory, computer-readable medium of claim 12, further having instructions executable by a computing device to perform operations comprising identifying the network accessible servers associated with the set of domains. 

14.		(Original) The non-transitory, computer-readable medium of claim 12, wherein communicating the first requests comprises communicating to each of the network accessible servers multiple requests, each of which corresponds to a different user agent. 

15.	(Original) The non-transitory, computer-readable medium of claim 12, wherein identifying the plurality of software components comprises determining identifiers and versions of the plurality of software components. 

16.			(Original) The non-transitory, computer-readable medium of claim 15, wherein obtaining the vulnerability information for the plurality of software components comprises querying a set of one or more databases with the identifiers and versions of the plurality of software components.

17.	(Cancelled)

18.	(Cancelled)


19.		(Currently Amended) An apparatus comprising: 
a hardware processor; and

a physical storage medium having instructions stored therein, the instructions executable by the hardware processor to cause the apparatus to, 
communicate via [[the]]a set of one or more network interfaces first requests to network 
accessible servers associated with a set of one or more domains; 
identify a plurality of software components indicated in responses from the network 
accessible servers; 
obtain vulnerability information for the plurality of software components; 
determine an aggregate vulnerability for each network accessible server based on at least
one of a ratio of software components of the network accessible server indicated as vulnerable by the vulnerability information to total software components of the network accessible server and frequency of use of those of the plurality of software components of the network accessible server indicated as vulnerable by the vulnerability information; and
indicate vulnerability of the network accessible servers based on the aggregate 
vulnerabilities.

20.	(Cancelled)

21.		(Previously Presented) The method of claim 1, wherein identifying the plurality of software components comprises determining names of the plurality of software components.

22.		(Previously Presented) The method of claim 21, wherein obtaining the vulnerability information for the plurality of software components comprises querying a set of one or more databases with the names of the plurality of software components.

23.		(Previously Presented) The non-transitory, computer-readable medium of claim 12, wherein obtaining the vulnerability information for the plurality of software components comprises querying a set of one or more databases with names of the plurality of software components.

24.		(Currently Amended) The apparatus of claim 19, wherein the instructions to identify the plurality of software components comprise instructions executable by the hardware processor to cause the apparatus to determine names of the plurality of software components.

25.		(Currently Amended) The apparatus of claim 24, wherein the instructions to identify the plurality of software components comprise instructions executable by the hardware processor to cause the apparatus to query a set of one or more databases with the names of the plurality of software components.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 	The claims are allowed based on the decision from the Patent Board and Trial.
Moreover, Applicant agrees to the amendment for claim 19 to avoid software interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432